          Case 1:19-cr-00012-PKC Document 302 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v.-                                                 :     20-cr-588 (PKC)
                                                                       :
JEMFFORD PEREZ,                                                        :        ORDER
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- X

---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v.-                                                 :     19-cr-12 (PKC)
                                                                       :
JEMFFORD PEREZ,                                                        :
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- X

CASTEL, U.S.D.J.

                 The next conference in these matters will take place on February 26, 2021 at

12:00 p.m. and will proceed as a telephone conference. As requested, defense counsel will be

given an opportunity to speak with defendant by telephone for fifteen minutes before the

proceeding begins (i.e., at 11:45 a.m.). Defense counsel should make sure to answer a call

received at the telephone number, which was previously provided to Chambers, at that time in

order to confer with defendant.

                 The dial-in information for the proceeding is as follows:

                 Phone Number:              888-363-4749

                 Access Code:               3667981
         Case 1:19-cr-00012-PKC Document 302 Filed 02/18/21 Page 2 of 2




Members of the press and public may access this proceeding with the same information but will

not be permitted to speak during the teleconference.

               On the teleconference, counsel should adhere to the following rules and

guidelines during the proceeding:

           1. Counsel should use a landline whenever possible, should use a headset instead of a
              speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak at
              the same time.

           2. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel should
              spell any proper names for the court reporter. Counsel should also take special care
              not to interrupt or speak over one another.

           3. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

       SO ORDERED.




Dated: February 18, 2021
       New York, New York




                                                2
